Citation Nr: 0106810	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable rating for asbestos pleural 
disease, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1969 to July 
1971 with approximately four months prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

The Board finds the medical evidence of record with respect 
to the status of the veteran's service-connected asbestos 
pleural disease is inadequate.  For example, the May 1999 VA 
pulmonary function test (PFT) results are incomplete because 
they do not address the relevant rating criteria.  Pursuant 
to Diagnostic Code 6845, a 10 percent disability rating is 
warranted where the Forced Expiratory Volume in one second 
(FEV-1) or the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1 to FVC) is 71- to 80-
percent predicted or the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
66- to 80-percent predicted.  A 100 percent evaluation 
requires consideration of the above tests, as well as the 
maximum exercise capacity (less than 15 milliliters per 
kilogram per minute of oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires oxygen 
therapy.  In this regard, the May 1999 VA PFT results 
regarding the veteran do not clearly state the result of DLCO 
(SB) testing or provide the maximum exercise capacity.

In addition, the RO noted in its June 1999 decision that the 
VA examiner did not conduct testing for the maximum exercise 
capacity, and informed the veteran that he should contact the 
RO if he wanted another examination.  In this regard, the 
Board notes that testing for DLCO (SB) and maximum exercise 
capacity must be done and cannot be waived by the veteran 
pursuant to the duty to assist, given that Diagnostic Code 
6845 requires it.  Furthermore, in his February 2000 
substantive appeal, the veteran requested a new examination 
essentially because he felt the May 1999 VA examination was 
inadequate.  A new examination, however, was not scheduled.

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that testing 
for the maximum exercise capacity is required and it has not 
been done, the May 1999 VA examination report is incomplete.  
Therefore, a remand is required for another respiratory 
examination to include PFT results that address the criteria 
listed in Diagnostic Code 6845.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the disorder at 
issue and all related disability from 
April 1999 to the present.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained.

The veteran should be advised that he may 
obtain and submit any evidence, including 
a medical statement, causally relating 
any additional disability to his service-
connected asbestos pleural disease.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The RO should arrange for the veteran 
to undergo VA examination, by a 
specialist in diseases of the respiratory 
system, if available, to determine the 
current severity of his service-connected 
asbestos pleural disease.  The 
performance of comprehensive pulmonary 
function testing is essential, with the 
results of FEV-1, FEV-1/FVC and DLCO (SB) 
specifically reported.  Maximum exercise 
capacity should also be tested.  Any 
other special diagnostic studies deemed 
necessary should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination. 

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  

5.  Next the RO should readjudicate the 
veteran's claim, considering the 
additional evidence newly associated with 
the claims folder.  The application of 
all pertinent Diagnostic Codes should be 
considered, and all other applicable VA 
regulations should be specifically 
discussed, to include referring the issue 
for assignment of an extraschedular 
rating, in accordance with 38 C.F.R. 
§ 3.321(b) (2000).

6.  If the action taken is adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case, to include a summary of 
relevant evidence and a citation and 
discussion of applicable laws and 
regulations.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


